Citation Nr: 1516477	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-05 987	)	DATE
	)
	)


THE ISSUE

Whether a September 2012 decision of the Board of Veterans' Appeals (Board) should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  James J. Williamson II, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to May 1982.

This matter comes before the Board on a motion filed by the Veteran, who is the moving party.  In a statement received in December 2012, the moving party asserted that a Board decision of September 26, 2012, involved CUE.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Board's decision of September 26, 2012, was consistent with the evidence then of record and the law in effect at that time.

2.  With respect to the issues decided in the Board's decision of September 26, 2012, the moving party has failed to establish any kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's decision of September 26, 2012, was not the product of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions).  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  The Board notes that the moving party has been accorded sufficient opportunity to present his contentions.  The moving party has been represented by a private attorney in these matters.  There is no indication that they have further argument to present.

CUE

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error, of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1); see also Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a) (2014).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

A review of the record reflects that the moving party did not appeal the September 26, 2012, Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In this case, the September 2012 Board decision found that there was not CUE in the May 20, 1983, rating decision that awarded a 70 percent schedular evaluation for a bipolar disorder.  As part of the adjudication of that issue, the Board also found that the May 1983 rating decision implicitly denied entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran, through his then-representative, in a December 2012 motion contended that there was CUE in the September 2012 Board decision for multiple reasons.  First, he asserted that the Board decision was the product of CUE because it stated that the Veteran, "claimed the medical evidence was sufficient to warrant a 100% schedular rating."  In addition, the motion claimed that the Board decision was the product of CUE in that it found, "that the pending TDIU claim from December 1982 was adjudicated in a final December 1995 rating decision."  Finally, the motion stated that the Board decision was the product of CUE because it found, "that the implicit denial doctrine applied without identifying any factual predicate for inferring that a TDIU claim was decided along with the 70% schedular rating."

In responding to the first contention, a brief procedural history of the claim is in order.  In July 2002, the Veteran submitted a claim asserting that, "I believe I should have rec[ei]ved a larger compensation since my discharge for some of the following."  Thereafter, the Veteran discussed general health and financial problems without raising a specific claim.  In an accompanying statement, the Veteran's then-representative interpreted the Veteran's statement saying, "In essence, the veteran feels, and we concur with him, that he should have an earlier effective date concerning the granting of his service-connected disabilities."  An October 2002 rating decision denied entitlement to earlier effective dates for service connection for right and left wrist disabilities and bipolar disorder.  In reaching that decision, the rating decision concluded that there was not CUE in multiple prior rating decisions.  In a February 2003 notice of disagreement, the Veteran stated, "I feel my 100% should go back to the date I was given 70%, which is 4/1/83."  A July 2003 statement of the case continued the denial.

The Veteran properly appealed the decision to the Board, where the issues were listed to reflect the claim for CUE in a June 1982 rating decision with respect to the grant of a 30 percent rating for bipolar disorder and CUE in a May 1983 rating decision with respect to the grant of a 70 percent rating for bipolar disorder.  The Board denied these claims in a March 2005 determination.  The Veteran appealed the denial as to the May 1983 rating decision to the Court of Appeals for Veteran's Claims (Court).  In a December 2006 Order, the Court "ORDERED that the part of the March 3, 2005, Board decision that denied that there was CUE in a May 20, 1983, rating decision is VACATED, and the matter is REMANDED to the Board for further development and proceedings consistent with this order."  

In a May 2008 decision, the Board again found that there was not CUE in the May 1983 rating decision that awarded a 70 percent rating for the Veteran's bipolar disorder.  The Veteran appealed the decision to the Court.  A February 2009 Joint Motion for Remand moved the Court, "to vacate a May 2, 2008, decision of the Board of Veterans' Appeals (Board) that determined there was no clear and unmistakable error (CUE) in a May 20, 1983, rating decision that awarded a 70 percent schedular evaluation for bipolar disorder."  The Motion was granted by the Court in a February 2009 Order.

The Veteran's December 2012 CUE motion argues that the September 2012 Board decision was the product of CUE because it continued to evaluate the failure of the May 1983 rating decision to award a 100 percent schedular evaluation for bipolar disorder.  The motion asserts that "the sole claim raised on appeal and the fact issues for which the case was remanded" by the Court was "whether there was a pending claim for TDIU that should have been adjudicated by the RO in May 1983 and/or whether such a claim should have been reasonably raised upon a full and sympathetic reading of the veteran's prior submissions."

The representative is correct that the TDIU aspect of the CUE claim was the focus of the Veteran's arguments to the Court; however, the December 2006 and February 2009 Court Orders clearly vacated the Veteran's claim in its entirety and that claim has consistently been listed by the Board and the Court to be whether there was CUE in a May 1983 rating decision that awarded a 70 percent rating for bipolar disorder.  As outlined above, the Veteran specifically argued in his February 2003 notice of disagreement that a 100 percent rating was warranted for his bipolar disorder from April 1, 1983.  During the September 2004 Board hearing, the Veterans Law Judge (VLJ) identified the issue as "[e]ntitlement to an earlier effective date for service connection for bipolar disorder and whether June 1982 and May 1983 decisions which failed to assign a 100 percent evaluation were clearly and unmistakably erroneous."  The VLJ asked "[i]s that correct" and the Veteran replied "yes."  The then-representative stated that the issues to be covered were an earlier effective date for service connection for bipolar disorder and "whether the decision of June 15, 1982, and May 20, 1983, which failed to assign a 100 percent evaluation schedule for bipolar condition was clearly and unmistakably erroneous."  Although the Veteran's arguments to the Court focused on the TDIU aspect of his CUE claim, as the prior Board decisions were vacated in their entirety as to the issue of whether there was CUE in the May 1983 Board decision the September 2012 Board decision addressed all the related claims and contentions raised by the Veteran during the appellate process and did not focus solely on a single aspect of the claim (i.e. whether a claim for entitlement to TDIU had been adjudicated in the May 1983 rating decision) raised before the Court. 

The conclusion of the argument in the December 2012 motion as to the first issue clarifies the representative's argument: "Consequently it is Clear and Unmistakable Error for the Board to continue finding that [the Veteran] claims that the medical evidence was sufficient to warrant [a] 100% schedular rating.  In fact, the Board's persistence in maintaining this falsehood appears to be more than mere CUE - it appears to be a deliberate attempt to discredit [the Veteran's] attorney for making unfounded claims, and intended by the Board to obscure the real issues for appeal."  The Board fails to see how a discussion about whether there was CUE in the failure of the May 1983 rating decision to award a 100 percent schedular rating for bipolar disorder, had such discussion not been made, would have manifestly changed the outcome of the September 2012 decision.  As discussed above, the September 2012 Board decision discussed whether it was CUE for the May 1983 rating decision not to award a 100 percent schedular rating for bipolar disorder because such a contention had been raised by the Veteran during the course of appeal.  

As it is not absolutely clear that a different result would have ensued had the September 2012 Board decision failed to discuss whether there was CUE in the May 1983 rating decision for failing to award a 100 percent schedular rating for bipolar disorder, this contention does not constitute a valid claim for CUE.  See 38 C.F.R. § 20.1404(b).

On a related note, for the reasons discussed above the Board does not find that the Veterans Law Judge's listing of the issue during the April 2012 Board hearing was in error, as suggested by the December 2012 motion.  The Veterans Law Judge noted the proper issue on appeal and the Veteran and his representative clearly demonstrated knowledge of the proper issue before the Board and what was required for CUE to be found.  The Veteran's representative suggests that it was required that the Veterans Law Judge list 6 issues as being on appeal, all of which deal with whether a TDIU claim was before and adjudicated by the RO in the May 1983 rating decision.  This aspect of the CUE issue was extensively discussed by the Veteran's then-representative during the hearing.  The CUE motion does not show that any error during the hearing would have manifestly changed the outcome of the September 2012 Board decision.  

As to the Veteran's second argument, that the September 2012 Board decision was the product of CUE because it noted that entitlement to TDIU was granted in a final December 1995 rating decision.  The December 2012 motion claimed that the September 2012 Board decision "asserts that even assuming that the TDIU claim was not adjudicated in May 1983, it is now moot because TDIU was granted in 1995."  Although the Board decision noted that a current claim for entitlement to TDIU was "not pending" because it was granted in a December 1995 rating decision, it did not assert that such a claim was moot.  The Board recognizes that the RO's failure to address an implied claim is properly challenged through a motion for CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As will be discussed, the Board found unequivocally that an implied claim for entitlement to TDIU was implicitly denied in the May 1983 rating decision.  To the extent that it was error for the Board to raise a potential alternative argument for denying the claim, namely that the Veteran worked 40 hours per week until stopping work in 1992, any such error did not affect the prior analysis of the implied denial of entitlement to TDIU in the May 1983 rating decision.  For this reason, the Board fails to see how the above argument, had this alternative theory for denying the claim not been included in the Board decision, would have manifestly changed the outcome of the decision.  

As it is not absolutely clear that a different result would have ensued had the Board omitted the final paragraph of the decision discussing the Veteran's subsequent grant of TDIU in a December 1995 rating decision, this contention does not constitute a valid claim for CUE.  See 38 C.F.R. § 20.1404(b).

The final (and primary) contention of the December 2012 motion is that the September 2012 Board decision was the product of CUE in the erroneous finding "that the implicit denial doctrine applied without identifying any factual predicate for inferring that a TDIU claim was decided along with the 70% schedular rating."

The essence of the Veteran's argument is that the September 2012 Board decision's conclusion that the May 1983 rating decision included an implicit denial of entitlement to TDIU when it granted an increased rating of 70 percent for bipolar disorder, but no higher, was CUE.  The December 2012 motion stated:

If the Board were permitted to imply that a schedular rating decision always includes a denial of a concurrent TDIU claim from the mere fact that a veteran failed to appeal upon receiving notice of the decision, then the Board is imposing a per se requirement that does not exist in the case law or statutory law.  Every CUE claim where the VA fails to adjudicate a TDIU claim would be prohibited by an un-appealed schedular award.  There would be no recourse to any veteran in a situation in which the VA did not notice that a valid claim for TDIU had been made, and therefore did not appreciate that it need[ed] to evaluate evidence of employability, unless the veteran himself immediately appealed the rating decision.

The above argument mischaracterizes the conclusions and effects of the September 2012 Board decision and the law and record in effect at that time.  The September 2012 Board decision found that a claim for entitlement to TDIU had been raised and implicitly denied in the May 1983 rating decision because the December 1982 increased rating claim also had raised the issue of entitlement to TDIU and "although  the May 1983 rating decision did not explicitly discuss entitlement to TDIU under 38 C.F.R. § 4.16(a), the RO decision addressed the claim in a manner sufficient for the Veteran to deduce that his claim for TDIU was adjudicated."  Such findings were consistent with the record and law in effect at that time.

At the time of the September 2012 Board decision, the Court recognized that a claim for VA benefits, whether formal or informal, remained pending until finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c)(2011).  A claim would also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  In certain circumstances, however, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  In Ingram v. Nicholson, the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  The Federal Circuit explained in Adams v. Shinseki that the implicit denial doctrine, "reflects an appropriate balance between the interest in finality and the need to provide notice to veterans when their claims have been decided."  Adams, 568 F.3d at 963.

In Cogburn v. Shinseki, the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010).

The September 2012 Board decision extensively discussed the four Cogburn factors in concluding that a claim for entitlement to TDIU was properly implicitly denied in the May 1983 rating decision:

With regard to the first factor, the relatedness of the claims, to understand this point, one need only look at the nature of a TDIU claim.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities[.]"  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated on his December 1982 application for increased rating that he was claiming an increased rating for manic depression - nervous condition.  At the same time, he stated that he was totally disabled, was not employed, and had never worked.  Thus, in light of Rice and the timing of the application, the claims for increased rating and for TDIU were intertwined.

With regard to the second factor, "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," the RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an "implicit denial" in certain circumstances.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram, 21 Vet.App. at 248).  "The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear.  In this case, the May 1983 rating decision decided that based upon the evidence of record, a higher 70 percent, but no more, was warranted for the Veteran's psychiatric disorder.  In other words, when deciding whether a higher rating was warranted, the RO considered all evidence, to include his employment status, and determined a 70 percent rating, but not a 100 percent rating, was warranted.  In May 1983, the Veteran was informed that his evaluation had increased to 70 percent and such finding was based upon all evidence of record.  Given that the RO adjudicated the disability rating for psychosis, and that TDIU is an alternative theory of that claim, and because the RO did not take any action to separate the schedular consideration from the TDIU portion of the claim, the Board finds that May 1983 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied on all possible theories of entitlement.

With regard to the timing of the claims, in this case the claim for increased rating and that of a 100 percent disability rating, schedularly and on the theory of TDIU, were raised at the same time on the same application.  Thus, the Veteran was on notice that the May 1983 rating decision denied the claims as stated on his December 1982 claim for benefits.

Lastly, with regard to whether the Veteran was represented at the time of the 1983 rating decision and the impact of that finding on his claim, the Board finds that it is unclear from the file whether the Veteran was represented in 1983.  However, it is clear from the May 1982 claim that the Veteran stated that he was totally disabled and had not worked, and that in May 1983, he was notified of an increased 70 percent rating based upon all evidence of record.  Thus, it was reasonable at that time to conclude that a 100 percent rating was requested but not awarded.  Moreover, at the time of the May 1983 rating decision, the more recent cases regarding the implicit denial doctrine and implied claims for TDIU were not yet in existence.  Thus, those cases would not have impacted the outcome of the Veteran's 1982 contentions whether represented or not represented.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, based upon the above analysis, it is reasonable to say that Veteran, in receiving a disability rating that is less than 100 percent, had notice of how his condition had been rated and had the opportunity to appeal the rating decision.  Even if he did not have a clear understanding of TDIU, he did have a clear statement of which the disability was being rated and the fact that the RO had declared it to be less than 100 percent disabling.  A Veteran's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision had been made concerning his claim.  See Ingram v. Nicholson, 20 Vet. App. 156 (2006).

The December 2012 motion does not include specific allegations that the facts or law in effect at the time of the September 2012 Board decision were incorrect or misapplied.  Far from failing to identify, "any factual predicate for inferring that a TDIU claim was decided along with the 70% schedular rating," the September 2012 Board decision outlined how a TDIU claim was raised in December 1982, was inextricably intertwined with the increased rating claim, and applied the law and record then in effect to reach the conclusion that a TDIU claim had been implicitly denied in the May 1983 rating decision.  The motion argues that it would be unfair to permit the Board to "imply that schedular rating decision always includes a denial of a concurrent TDIU claim from the mere fact that a veteran failed to appeal upon receiving notice of the decision, then the Board is imposing a per se requirement that does not exist in the case law or statutory law."  The September 2012 Board decision made no such claim and cannot be read to support such a proposition.  Again, the September 2012 Board decision found that in this case the Veteran had brought a claim for entitlement to TDIU in December 1982 and that this decision was implicitly denied in the May 1983 rating decision, based on consideration of the law and record then in effect.  

In view of the foregoing, the Board's denial of the Veteran's assertions of CUE in the September 26, 2012, decision was supported by the evidence then of record and was consistent with the law in effect at that time.

There being no other assertions of CUE regarding the September 26, 2012, decision, the Board concludes that to the extent error was committed in that decision, the evidence does not show that, had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  Accordingly, that decision was not the product of CUE, and the benefit sought on appeal must be denied.  See 38 C.F.R. § 20.1403.


ORDER

Inasmuch as the September 26, 2012, Board decision was not the product of CUE, the motion to revise the decision is denied.



                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



